                     Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 1 of 60

AO 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                       Western District of Washington

                In the Matter of the Search of
                                                                          )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)
                                                                          )          Case No.          MJ19-196
   SUBJECT DIGITAL DEVICE as further detailed in                          )
                 Attachment A.                                            )
                                                                          )

                                           APPLICATION            FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government,'request  a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its !ocation):
 See Attachment A, attached hereto and incorporated herein.

located in the              Western               District of             Washington                   , there is now concealed (identify the
                                                                --------------~---------
person or describe the property to be seized):

  See Attachment B, attached hereto and incorporated herein.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  o a person   to be arrested or a person who is unlawfully          restrained.

          The search is related to a violation of:

             Code Section                                                            Offense Description
           18 U.S.C. §§ 2252(a)(2); 2252           Receipt or Distribution of Child Pornography; and Possession of Child Pornography
           (a)(4)(B)

          The application is based on these facts:
           .f     See Affidavit of SA Hugo Quintero, attached hereto and incorporated herein.

          D Delayed       notice of       days (give exact ending date if more than 30 days:                                     is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [{] by reliable electronic means; or:          D telephonically recorded.
                                                                                          ~-
                                                                                         }~pPiiWnt's             signature

                                                                                           Hugo Quintero, Special Agent, FBI
                                                                                                   Printed name and title

  o The foregoing affidavit was sworn to before me and signed in my presence, or
  ® The above-named        agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date:             05/03/2019
                                                                                                       Judge's signature

City and state:      Seattle, Washington                                         Brian A. Tsuchida, Chief United States Magistrate Judge
                                                                                                   Printed name and title


  USAO# 201801042
                Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 2 of 60




 1                             AFFIDAVIT OF HUGO QUINTERO
 2 STATE OF WASHINGTON                   )
 3                                       )      ss
 4 COUNTY OF KING                        )
 5         I, HUGO QUINTERO, a Special Agent with the Federal Bureau of Investigation,
 6 having been duly sworn, state as follows:
 7                     INTRODUCTION AND AGENT BACKGROUND
 8         1.       I am a Special Agent with the Federal Bureau of Investigation (FBI) and
 9 have been so since December 2017. I am currently assigned to a criminal squad within
10 the Seattle Division of the FBI. During my employment with the FBI, I have assisted in
11 the investigation of various federal violations, to include organized crime. I have
12 attended the Federal Bureau of Investigation Special Agent Training course in Quantico,
13 Virginia. Because of my training and experience, I am familiar with methods of
14 investigating criminal organizations, and have become familiar with some methods of
15 operation of these entities, including, but not limited to their methods of communication.
16         2.       I make this affidavit in support of an application under Rule 41 of the
17 Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
18 the following digital device: One Apple iPhone 8+, IMEI 356773083032872 (hereinafter
19 referred to as “SUBJECT DIGITAL DEVICE”), more particularly described in
20 Attachment A. The applied-for warrant would authorize the forensic examination of
21 SUBJECT DIGITAL DEVICE for the purpose of identifying electronically stored data
22 particularly described in Attachment B.
23         3.       The SUBJECT DIGITAL DEVICE, among others, was seized by Renton
24 Police Department officers pursuant to a King County Superior Court search warrant
25 executed at the residence of Matthew Grabowsky (hereinafter “GRABOWSKY”) on
26 November 2, 2017, and is currently held in evidence by the Federal Bureau of
27 Investigation at 1110 3rd Avenue, Seattle, Washington.
28         4.       On December 20, 2018, the Honorable Mary Alice Theiler, Western
     SA QUINTERO AFFIDAVIT - 1                                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2018R01042                                                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                   Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 3 of 60




 1 District of Washington, issued a search warrant authorizing the examination of SUBJECT
 2 DIGITAL DEVICE, a GoPro HERO 3 camera, and an Apple MacBook Pro Laptop for
 3 evidence of violations of Title 18, United States Code, Section 48 (Animal Crush
 4 Videos). MJ18-579 (W.D. Wa. December 20, 2018). 1 This warrant, and the application
 5 in support thereof, are herein incorporated in their entirety and included as Attachment D
 6 to this warrant application.
 7            5.       In my training and experience, I know that the SUBJECT DIGITAL
 8 DEVICE, and the forensic extraction thereof performed pursuant to MJ18-579, have been
 9 stored in a manner in which its contents are, to the extent material to this investigation, in
10 substantially the same state as they were when they first came into law enforcement
11 custody.
12            6.       Based on my training and experience, and the facts set forth in this
13 affidavit, there is probable cause to believe that GRABOWSKY, and others known and
14 unknown, have committed violations of Title 18, United States Code, Sections 2252(a)(2)
15 (Receipt or Distribution of Child Pornography), and 2252(a)(4)(B) (Possession of Child
16 Pornography). There is also probable cause to search SUBJECT DIGITAL DEVICE
17 described in Attachment A, and the forensic extraction thereof performed pursuant to
18 MJ18-579, for evidence, instrumentalities, contraband, and fruits of violations of Title 18,
19 United States Code, Sections 2252(a)(2) and 2252(a)(4)(B), as further described in
20 Attachment B.
21            7.       The facts in this affidavit come from my personal observations, my training
22 and experience, and information obtained from other agents and witnesses. I have not
23 included every fact known concerning this investigation. I have set forth the facts that I
24 believe are necessary for a fair determination of probable cause for the requested search
25
26
     1
27   I have completed my review of the GoPro HERO 3 camera. It did not contain evidence of
   federal or state criminal violations. I have not yet conducted a review of the Apple MacBook
28 Pro Laptop.
         SA QUINTERO AFFIDAVIT - 2                                           UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
         USAO# 2018R01042                                                      SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                   Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 4 of 60




 1 warrant. When the statements of others are set forth in this affidavit, they are set forth in
 2 substance and in part.
 3                               SUMMARY OF PROBABLE CAUSE
 4            8.       On January 3, 2019, the password for SUJBECT DIGITAL DEVICE was
 5 obtained by law enforcement. On the same day, Clay Long, Task Force Officer,
 6 Regional Computer Forensics Laboratory, completed an extraction of SUBJECT
 7 DIGITAL DEVICE.
 8            9.       I began my review of the forensic extraction of SUBJECT DIGITAL
 9 DEVICE on February 25, 2019. Based upon the forensic extraction of SUBJECT
10 DIGITAL device, I know that the IMEI for SUBJECT DIGITAL DEVICE is
11 356773083032872.
12            10.      On April 19, 2019, while reviewing the forensic extraction of SUBJECT
13 DIGITAL DEVICE for violations of Title 18, United States Code, Section 48, I located
14 an image of suspected child pornography. Specifically, the image depicted what
15 appeared to be a pre-pubescent female performing oral sex on either a male human or
16 male canine.
17            11.      The file path for the image was:
18            253fd89b3003a76ebf249b753b672d66d612852f_files_full.zip/private/var/mobile/
              Containers/Shared/AppGroup/752CB178-4E05-44EB-9322-
19            EAB7BDD7AB9D/.ThreemaData_SUPPORT/_EXTERNAL_DATA/06C8EE23-
20            2017-43E4-AFE1-1068DFB2D0E1.
21            12.      The image was imbedded in a Threema App 2 Chatroom group chat that
22 occurred on October 24, 2017, consisting of approximately twenty participants. The
23
24   2
      Based upon my training, experience, and a review of the Threema App webpage, I know that
25   Threema App is an open-source, secure messaging application available for download and use on
     Apple, Android, and Microsoft devices. Among the advertised features of Threema App are:
26   guaranteed privacy - Threema is designed to generate as little data on servers as technically
27   possible; full anonymity - you are not forced to provide any personal information (such as your
     phone number or email address) in order to use Threema, and comprehensive encryption – with
28   Threema all your communications are end-to-end encrypted – not only text messages and voice
         SA QUINTERO AFFIDAVIT - 3                                          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
         USAO# 2018R01042                                                     SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 5 of 60




 1 "owner/organizer"      of the chat was listed as "qpd," which based upon my investigation in
 2 this case appears to be shorthand for GRABOWSKY's              "cupid the deer" fursona. The
 3   image was sent by chat participant "Tangram."
 4           13.    After the image of suspected child pornography was posted to the chat
 5   string, "qpd" replied "hot damn" - though in the context of the chat it was unclear if
 6   "qpd" was replying to the image of suspected child pornography, or another image of an
 7   age indeterminate individual that appeared to have a either a human or canine penis in
 8 their mouth.
 9                                           CONCLUSION
10          14.     Based on the foregoing, I believe there is probable cause that evidence,
11 fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252(a)(2) (Receipt or
12 Distribution of Child Pornography), and 2252(a)(4)(B) (Possession of Child
13 Pornography), are stored on the SUBJECT DIGITAL DEVICE.                   I therefore request that
14 the court issue a warrant authorizing a search of the listed SUBJECT DIGITAL DEVICE
15 for the items more fully described in Attachment B hereto, incorporated herein by
16 reference, and the seizure of any such items found therein.
17
18
19
20
21          The above-named agent provided a sworn statement attesting to the truth of the
22   contents of the foregoing affidavit on this 3rd day of May, 2019.
23
24
25                                                    HaN. BRIAN A. TSUCHIDA
                                                      Chief United States Magistrate Judge
26
27
     calls but also group chats, media files, and even status messages. See https:llthreema.ch/en/faq,
28   accessed on April 24, 2019.
      SA QUINTERO AFFIDA VrT - 4                                               UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      USAO# 2018ROI042
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 6 of 60




1                                   ATTACHMENT A
2                                  Item To Be Searched

3         a.    One Apple iPhone 8+ with IMEI 356773083032872. The phone is dark
  gray/black in color. At the time of seizure the phone was powered on. The screensaver
4
  for the phone was a picture of GRABOWSKY’s “Cupidthedeer” fursona;
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 1                                                UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO# 2018R01042
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
                Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 7 of 60




 1                                        ATTACHMENT B
 2                                        Items to be Seized

 3          On the SUBJECT DIGITAL DEVICE listed in Attachment A, the following
 4 records, documents, files, or materials that constitute evidence, instrumentalities, or fruits
 5 of violations of 18 U.S.C. §§ 2252(a)(2) (Receipt or Distribution of Child Pornography),
 6 and 2252(a)(4)(B) (Possession of Child Pornography):
 7         1.       Any visual depiction of minor(s) engaged in sexually explicit conduct, in
 8 any format or media;
 9         2.       Any correspondence, to include stored texts, chats, e-mails, or other digital
10 communication stored on the device, identifying persons transmitting child pornography,
11 or evidencing the transmission of child pornography, through interstate or foreign
12 commerce, including by computer;
13         3.       Assigned device name and/or number, and any identifying telephone serial
14 number (ESN, MIN, IMSI, or IMEI);
15         4.       Stored list of recent received, sent, or missed calls;
16         5.       Stored contact information;
17         6.       Evidence of who used, owned or controlled the digital devices at the time
18 the things described in this warrant were created, edited, or deleted, such as logs, registry
19 entries, saved user names and passwords, documents, and browsing history;
20         7.       Evidence of malware that would allow others to control the digital devices
21 such as viruses, Trojan horses, and other forms of malicious software, as well as evidence
22 of the presence or absence of security software designed to detect malware; as well as
23 evidence of the lack of such malware;
24         8.       Evidence of the attachment to the digital device(s) of other storage devices
25 or similar containers for electronic evidence, and/or evidence that any of the digital
26 devices were attached to any other digital device(s);
27         9.       Evidence of counter-forensic programs (and associated data) that are
28 designed to eliminate data from a digital device;
     ATTACHMENT B - 1                                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2018R01042
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 8 of 60




1         10.    Evidence of the times each digital device was used;
2         11.    Any other ESI from the digital devices necessary to understand how each
3 digital device was used, the purpose of its use, who used it, and when;
4         12.    Records of Internet Protocol (IP) addresses used; and
5         13.    Records of Internet activity, including firewall logs, caches, browser history
6 and cookies, “bookmarked” or “favorite” web pages, search terms that the user entered
7 into any Internet search engine, and records of user-typed web addresses.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT B - 2                                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO# 2018R01042
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 9 of 60




            ATTACHMENT D
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 10 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 11 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 12 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 13 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 14 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 15 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 16 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 17 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 18 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 19 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 20 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 21 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 22 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 23 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 24 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 25 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 26 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 27 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 28 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 29 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 30 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 31 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 32 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 33 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 34 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 35 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 36 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 37 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 38 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 39 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 40 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 41 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 42 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 43 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 44 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 45 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 46 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 47 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 48 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 49 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 50 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 51 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 52 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 53 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 54 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 55 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 56 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 57 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 58 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 59 of 60
Case 2:19-mj-00196-BAT Document 1 Filed 05/03/19 Page 60 of 60
